                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

TANGELA WATTS                                                                       PLAINTIFF

VS.                                   4:19-CV-00879-BRW

DALLAS COUNTY CHILD
PROTECTIVE SERVICE UNIT, ET AL.                                                  DEFENDANTS

                                             ORDER

       The events described in Plaintiff’s complaint all appear to have occurred in Dallas,

Texas. Accordingly, the Clerk of the Court is directed to immediately TRANSFER this case to

the United States District Court for the Northern District of Texas.

        IT IS SO ORDERED this 11th day of December, 2019.


                                                         Billy Roy Wilson____________
                                                         UNITED STATES DISTRICT JUDGE
